Exhibit 10.3

FIRST OMNIBUS AMENDMENT TO LOAN AGREEMENT

AND OTHER LOAN DOCUMENTS

(MORTGAGE LOAN)

THIS FIRST OMNIBUS AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS,
effective as of August 15, 2007 (this “Amendment”), between BROADWAY 500 WEST
MONROE FEE LLC, a Delaware limited liability company (“Borrower”), and MORGAN
STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability company
(“Lender”).

W I T N E S S E T H:

WHEREAS, Lender and Borrower are parties to that certain Loan Agreement dated as
of July 11, 2007 (the “Loan Agreement”), pursuant to which Lender made a loan to
Borrower (the “Loan”) in the original principal amount of $150,000,000.00;

WHEREAS, the Loan is evidenced by that certain Promissory Note dated July 11,
2007, from Borrower to Lender in the principal amount of $150,000,000.00 (the
“Original Note”);

WHEREAS, Morgan Stanley Mortgage Capital Holdings LLC, a New York limited
liability company Lender, as mezzanine lender (“Mezzanine Lender”), and Broadway
500 West Monroe Mezz I LLC, a Delaware limited liability company, as mezzanine
borrower (“Mezzanine Borrower”), are parties to that certain Mezzanine A Loan
Agreement dated as of July 11, 2007 (the “Mezzanine Loan Agreement”), pursuant
to which Mezzanine Lender advanced to Mezzanine Borrower an Initial Advance (as
defined in the Mezzanine Loan Agreement) in the principal amount of
$49,100,000.00 and pursuant to which Mezzanine Lender agreed to make Future
Advances (as defined in the Mezzanine Loan Agreement) to Mezzanine Borrower
pursuant to the terms of the Mezzanine Loan Agreement in the principal amount of
up to $16,500,000.00 (the Initial Advance and any Future Advances are
collectively referred to herein as the “Mezzanine Loan”);

WHEREAS, the Mezzanine Loan is evidenced by that certain Promissory Note dated
July 11, 2007, from Mezzanine Borrower to Mezzanine Lender in the principal
amount of up to $65,600,000.00 (the “Original Mezzanine Note”);

WHEREAS, Lender and Borrower have agree to “resize” the Loan pursuant to
Section 9.5 of the Loan Agreement and, in order to effectuate such “resizing”,
Borrower has partially prepaid the Loan in the amount of $10,000,000.00 (the
“Partial Prepayment”) such that the outstanding principal amount of the Loan as
of the date hereof is $140,000,000.00;

WHEREAS, in connection with the “resizing” of the Loan, Mezzanine Lender and
Mezzanine Borrower have agreed to “resize” the Mezzanine Loan pursuant to
Section 9.5 of the Mezzanine Loan Agreement and, in order to effectuate such
“resizing”, Mezzanine Lender has advanced to Mezzanine Borrower on the date
hereof additional Mezzanine Loan proceeds in the amount of $10,000,000.00 (the
“Loan Increase”) such that the outstanding principal amount of the Mezzanine
Loan as of the date hereof is $59,100,000.00, and such Loan Increase has been



--------------------------------------------------------------------------------

contributed from Mezzanine Borrower to Borrower in order to make the Partial
Prepayment to Lender;

WHEREAS, in order to reflect the Partial Prepayment, Lender and Borrower have
entered into that certain Amended and Restated Promissory Note affective as of
August 15, 2007, in the principal amount of $140,000,000.00 (as the same may be
amended, restated, replaced, extended, renewed, supplemented, severed, split, or
otherwise modified from time to time, the “Amended and Restated Note”);

WHEREAS, in order to, among other things, reflect the Loan Increase, Mezzanine
Lender and Mezzanine Borrower have entered into (i) that certain Amended and
Restated Promissory Note (Mezzanine A Loan) to be effective as of August 15,
2007, in the principal amount of up to $75,600,000.00, and (ii) that certain
First Omnibus Amendment to Loan Agreement and Other Loan Documents (Mezzanine A
Loan) effective as of August 15, 2007; and

WHEREAS, in order to, among other things, reflect the Partial Prepayment and the
Amended and Restated Note, Borrower and Lender have agreed to amend the Loan
Agreement in the manner hereinafter set forth.

NOW, THEREFORE, in pursuance of such agreement and for good and valuable
consideration, Borrower and Lender hereby agree as follows:

1. Unless otherwise defined in this Amendment, capitalized terms used herein
shall have their defined meanings set forth in the Loan Agreement.

2. The definition of Eurodollar Spread is hereby deleted in its entirety and the
following substituted therefor:

“Eurodollar Spread” shall mean 100.753571 basis points (1.00753571%).

3. The definition of Note is hereby deleted in its entirety and the following
substituted therefor:

“Note” shall mean that certain Amended and Restated Promissory Note effective as
of August 15, 2007 in the principal amount of One Hundred Forty Million and
No/100 Dollars ($140,000,000.00), made by Borrower in favor of Lender, as the
same may be further amended, restated, replaced, extended, renewed,
supplemented, severed, split, or otherwise modified from time to time.

4. All references in each of the Loan Documents to the Loan Agreement shall be
deemed to be a reference to the Loan Agreement as amended by this Amendment. All
references in each of the Loan Documents to the Note shall be deemed to be a
reference to the “Note” as defined in Section 3 above.



--------------------------------------------------------------------------------

5. The Lender hereby recognizes and accepts the Partial Prepayment and waives
any applicable Spread Maintenance Premium, any Breakage Costs and/or any other
fees and charges in connection therewith.

6. Borrower and Lender hereby acknowledge and agree that the outstanding
principal amount of the Loan as of the date hereof is $140,000,000.00.

7. As amended by this Amendment and the Amended and Restated Note, all terms,
covenants and provisions of the Loan Documents are ratified and confirmed and
shall remain in full force and effect. The obligations of Broadway Partners
Parallel Fund B III, L.P., Broadway Partners Parallel Fund P III, L.P., and
Broadway Partners Real Estate Fund III, L.P. (collectively, “Guarantor”), under
that certain Guaranty of Recourse Obligations of Borrower dated as of July 11,
2007 (the “Guaranty”), shall not be released, diminished, impaired, reduced or
adversely affected by this Amendment or the Amended and Restated Note, and all
obligations of Guarantor thereunder shall remain in full force and effect, and
Guarantor hereby waives any common law, equitable, statutory or other rights
which such party might otherwise have as a result of or in connection with this
Amendment and the Amended and Restated Note.

8. Unless otherwise defined in this Amendment, capitalized terms used herein
shall have their defined meanings set forth in the Loan Agreement.

9. This Amendment may be executed by one or more of the parties hereto on any
number of separate counterparts, each of which shall be an original and all of
which taken together shall constitute one and the same instrument.

10. This Amendment shall inure to the benefit of and be binding upon Borrower
and Lender, and their respective successors and assigns.

11. This Amendment shall be governed by, and construed in accordance with, the
law of the State of New York.

12. Lender represents and warrants that this Amendment and the Amended and
Restated Note are entered into, as permitted under Section 9.5 of the Loan
Agreement, due to the fact that a portion of the Loan will not receive an
“investment grade” rating in connection with a proposed Securitization.

13. The provisions of Section 9.4 of the Loan Agreement are hereby incorporated
by reference herein as if the text of such Section were set forth in its
entirety herein.

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER:

MORGAN STANLEY MORTGAGE

HOLDINGS LLC, a New York limited

liability company

By:   /s/ Gary P. Curwin Name:   Gary P. Curwin Title:   Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER:

MORGAN STANLEY MORTGAGE

HOLDINGS LLC, a New York limited

liability company

By:     Name:   Title:  

 

BORROWER:

BROADWAY 500 WEST MONROE

FEE LLC, a Delaware limited liability

company

By:   /s/ Illegible Name:   Title:  



--------------------------------------------------------------------------------

The undersigned (on behalf of itself and its successors and assigns) hereby
acknowledge and agree to this Amendment and the provisions set forth in
Section 6 of this Amendment, and reaffirm their obligations under the Guaranty
and agree that such Guaranty and their obligations thereunder shall continue and
remain in full force and affect, as such obligations have been expressly
modified by this Amendment.

 

GUARANTOR: BROADWAY PARTNERS PARALLEL FUND B III, L.P., a Delaware limited
partnership By:   Broadway Partners Fund GP III, L.P., a Delaware limited
partnership, its general partner   By:  

Broadway Partners Fund GP III, LLC, a Delaware limited liability company, its

general partner

    By:   /s/ Illegible     Name:       Title:  

 

BROADWAY PARTNERS REAL ESTATE FUND III, L.P., a Delaware limited partnership By:
 

Broadway Partners Fund GP III, L.P., a

Delaware limited partnership, its general partner

  By:   Broadway Partners Fund GP III, LLC, a Delaware limited liability
company, its general partner     By:   /s/ Illegible     Name:       Title:  



--------------------------------------------------------------------------------

BROADWAY PARTNERS PARALLEL FUND P III, L.P., a Delaware limited partnership By:
  Broadway Partners Fund GP III, L.P., a Delaware limited partnership, its
general partner   By:   Broadway Partners Fund GP III, LLC, a Delaware limited
liability company, its general partner     By:   /s/ Illegible     Name:      
Title:  